Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received September 14, 2020. Claims 1-2 and 11-12 have been amended. Claim 9 has been canceled. Therefore, claims 1-8 and 10-12 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated June 24, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is unclear what “an acquisitor that acquires”, “a presenter that 
Claim limitations “an acquisitor that acquires”, “a presenter that presents” and “a classifier that classifies” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1-2 and 11-12 are directed to enable processing to suitably recommend, among a plurality of functional materials or bacteria including one or more lactic acid bacteria that make differences in effect among individuals, appropriate ones suiting a user for each of a plurality of users. The claim(s) recite(s) an acquisitor that acquires user information; a presenter that presents information about a functional material including one or more lactic acid bacteria to the user; and a classifier that classifies a plurality of users into groups based on information about an intestinal bacterial flora, wherein the presenter presents the information about the functional material to the user acquired by the acquisitor based on information acquired after another user classified into a same group as the user by the classifier takes in the functional material and an evaluation of the functional material previously done by the user.

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using an “acquisitor, presenter and a classifier” to perform all of the acquisitor, presenter and a classifier steps. The “acquisitor, presenter and classifier” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations in the preamble (i.e., hardware processor). Claim 2 has additional limitations in the preamble (i.e., acquisitor, presenter and classifier). Claim 11 has additional limitations in the preamble (i.e., hardware processor). Claim 12 has additional limitations (i.e., hardware 
Dependent claims 3-8 and 10 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-8 and 10-12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman et al. Patent No.: US 5471382 A in view of Scatizzi Pub. No.: US 20130195823 A1.

As per CLAIM 1, Tallman et al. teaches an information processing apparatus comprising a hardware-processor that reads a program from a memory and executes the program to implement:
-- an acquisitor that acquires user information (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; … computer 13 has an input device 21 and a display 23 for user interaction…; …receive answers from the input means, present further questions to the display based on the answers, receive further answers from the input means, assess the patient's level of medical risk…);
-- a presenter that presents information about a functional material to the user, the functional material having a function to provide an added value to food (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; … computer 13 has an input device 21 and a display 23 for user interaction…); and 
-- a classifier that classifies a plurality of users into groups, wherein the presenter presents the information about the functional material to the user acquired by the acquisitor based on information acquired after another user classified into a same group as the user by the classifier takes in the functional material and an evaluation of the functional material previously done by the use (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; categorize the patient either as having a sufficiently low post-test probability of an illness or injury under consideration so as not to justify further medical provider care or as not having a sufficiently low post-test probability of an illness or injury under consideration so as to eliminate possible need for further medical provider care).

Tallman et al. fail to explicitly teach:
	-- including by one or more lactic acid bacteria; and
-- based on information about an intestinal bacterial flora.
	Scatizzi teaches an increase in data pointing to an involvement of intestinal bacterial flora in the pathogenesis of colic.  Recent experimental studies seem to suggest that an alteration of the microbial environment of babies affected by colic could cause a dysregulation of intestinal motor function and an increase in the production of gas, which, by resulting in excessive flatulence, represents one of the classic symptoms of the disorder (see paragraph 3).
	Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Scatizzi within the systems/methods as taught by reference Tallman et al. with the motivation of providing compositions are effective in preventing bacterial infections and curbing gastrointestinal symptoms and disorders, colic and flatulence (see Scatizzi paragraph 25).
Tallman et al. and Scatizzi fail to explicitly teach:
-- including by one or more lactic acid bacteria.
Freeland et al. teaches in one embodiment of the invention, the health care product (whether gastrointestinal health care product or otherwise) comprises a bacterial microorganism, for example a probiotic.  Preferably, the bacterial microorganism is a lactic acid bacteria (see Freeland et al. paragraph 50).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Freeland et al. with the systems/methods as taught by references Tallman et al. and Scatizzi with the motivation of providing selection indicia for selection of a health care product and providing corresponding product indicia such that a user can select an appropriate health care product (see Freeland et al. paragraph 2).



As per CLAIM 3, Tallman et al., Scatizzi and Freeland et al. teach the information processing apparatus according to claim 2, wherein the information acquired after the other user takes in the functional material is an evaluation with respect to the taken functional material done after the other user takes in the functional material (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24).
The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 4, Tallman et al., Scatizzi and Freeland et al. teach the information processing apparatus according to claim 2, wherein the information acquired after the other user takes in the functional material is an examination result of a physical examination or excrement of the other user done after the other user takes in the functional material (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24).
The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 5, Tallman et al., Scatizzi and Freeland et al. teach the information processing apparatus according to claim 4, wherein the examination result of the excrement is an examination result of intestinal bacteria of the other user (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24). 
The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 6, Tallman et al., Scatizzi and Freeland et al. teach the information processing apparatus according to claim 2, wherein the presenter presents the information about the functional 
The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 7, Tallman et al., Scatizzi and Freeland et al. teach the information processing apparatus according to claim 2, further comprising:
-- an objective acquisitor that acquires an objective of the user to take in the functional material (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24), 
-- wherein the presenter changes the information about the functional material sent to the user in accordance with the objective acquired by the objective acquisitor (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24).
The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 8, Tallman et al., Scatizzi and Freeland et al. teach the information processing apparatus according to claim 2, further comprising:
-- a classifier that classifies a plurality of users into two or more groups, wherein the other user is selected from the same group as the user (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24).
The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 10, Tallman et al., Scatizzi and Freeland et al. teach the information processing apparatus according to claim 1, wherein the functional material includes one or more lactic acid bacteria (see Scatizzi paragraph 3). 
The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.



As per CLAIM 12, Claim 12 is/are directed to a non-transitory computer readable storage medium storing a program. Claim 12 recites the same or substantially similar limitations as those addressed above for Claim 2 taught by Tallman et al., Scatizzi and Freeland et al. Claim 12 is therefore rejected for the same reasons as set forth above for Claim 2 respectively. 

Response to Arguments
Applicant’s arguments filed September 14, 2020 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Applicant respectfully submits the pending amended claims are eligible under Step 2B. Since the claims recite “wherein the classifier classifies users using a degree of similarity of the intestinal bacterial flora,” the information processing apparatus can predict the effect of functional materials without the need for all users to take in the functional materials. That is to say, these features enable more efficiently recommending functional materials that subjectively suit the characteristics of each user and so improve the functioning of computer. Respectfully submitted, neither the features of the pending claims nor their attendant advantages are suggested by the prior art.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 10776453 B2 to Fallon et al.; This disclosure is directed to systems and methods, including computer-implemented systems and methods, to facilitate one or more of the following: diagnosis of disease; baseline and progression of disease staging; data gathering (e.g., biochemical, physical, neurological, and cognitive data gathering), including remote data gathering; monitoring, including remote monitoring; and treatment of patients suffering from or suspected of suffering from one or more of Parkinson's disease (PD) movement disorders, neurological diseases, and chronic pain.
Pub. No.: US 20100331641 A1 to Bangera et al.; Systems and methods described herein include those for the continual modification of intestinal microbes.  Described herein are systems including sampling devices, analysis devices, computational devices and user interface devices as well as methods for the use of such devices in combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.B.W/             Examiner, Art Unit 3626


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626